COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


ROBERT B. GREEN, SR.
                                           MEMORANDUM OPINION ∗
v.   Record No. 1694-01-2                      PER CURIAM
                                             JANUARY 8, 2002
RICHMOND DEPARTMENT OF SOCIAL SERVICES
 AND PHYLLIS GREEN

           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                       Melvin R. Hughes, Judge

           (Robert W. Carll, on brief), for appellant.

           (Kate D. O'Leary, Assistant City Attorney;
           Louise Adamson; James Cooke, Guardian
           ad litem for the Infant Child, on brief),
           for appellees.


     Robert B. Green, Sr. (father) appeals the decision of the

circuit court approving the foster care service plan and

transferring custody to mother.   On appeal, he contends the trial

court failed to make a finding that the plan was in the child's

best interests.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.




     ∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).   So viewed, the evidence showed that

Phyllis Green (mother) filed a petition on August 22, 2000,

pursuant to Code § 16.1-278.5, asking the juvenile and domestic

relations district court (juvenile court) to evaluate and

determine that her daughter, Latoya, is a child in need of

supervision.   Mother advised that Latoya, then thirteen years old,

had a habit of leaving home without consent or reasonable cause

and staying away for long periods of time.   Mother described in

her affidavit how, on August 21, 2000, around 8:00 p.m., while she

and Latoya visited Byrd Park, Latoya asked to use the restroom and

never returned.

     On October 17, 2000, the juvenile court conducted a hearing

on mother's petition.    It sustained the petition, referred Latoya

for evaluation and services, and awarded custody to the Richmond

Department of Social Services (RDSS).

     On December 13, 2000, RDSS prepared a foster care service

plan for Latoya.    The plan's goal was to return Latoya home, and

the target date for achieving that goal was July 31, 2001.

     On April 25, 2001, the trial court conducted a hearing to

determine whether to approve the foster care service plan and

return Latoya to mother.   Shannon Krone, the RDSS social worker

                                - 2 -
who prepared the foster care plan, testified that Latoya came into

RDSS custody on October 17, 2000, after her third incident of

running away.      Ten days later, on October 27, 2000, Latoya ran

away from RDSS custody after leaving to go to school.      Mother

contacted RDSS in December 2000, and told them she had found

Latoya.      RDSS allowed Latoya to stay with mother because "Latoya

was willing to stay there and not run away."      Krone felt that

returning Latoya to mother was an appropriate goal because RDSS

obtained custody of Latoya through a CHINS 1 petition rather than

because of any abuse or neglect by mother.

        In a December 15, 2000 social history, Krone noted that

Latoya "is unable to resolve conflict and . . . runs away to avoid

problems."      Latoya indicated to Krone that she had several friends

with whom she would stay when she ran away.      Latoya told Krone she

ran away from mother because mother derided and criticized her for

her sexual behavior.      She told Krone she ran away from RDSS

custody because she did not want to be placed in a foster home.

        Mother is a Master Sergeant with the United States Army.     She

is able to provide housing and support for Latoya.      Mother

indicated a strong desire to regain custody of Latoya and a

willingness to seek and participate in any services suggested by

RDSS.       She described her relationship with Latoya as positive and


        1
       "CHINS" is an acronym that stands for child in need of
supervision or child in need of services. See S.G. v. Prince
William County Dep't Soc. Servs., 25 Va. App. 356, 359 n.3, 488
S.E.2d 653, 655 n.3 (1997).

                                   - 3 -
loving.    Mother did not know why Latoya began running away or why

she continued to do so.    According to mother, Latoya has been

unable to give any specific reasons for her actions.

        Father objected to mother regaining custody of Latoya.

Father has been incarcerated since 1995, after being convicted of

abducting and sexually assaulting mother.    He contends mother is

not taking proper care of Latoya as evidenced by her running away

and having problems.    Father expressed hopes that his mother or an

aunt, both of whom live in Maryland, would gain custody of Latoya;

however, he conceded that neither has filed a custody petition.

        At the conclusion of the April 25, 2001 hearing, the trial

court found that mother had acted appropriately in caring for

Latoya, and it approved the foster care plan recommending return

home.    By order dated June 22, 2001, the trial court approved the

foster care plan and transferred custody to mother.

                                ANALYSIS

        On appeal, appellant contends the trial court approved the

foster care plan "without making a finding, supported by the

evidence, that it was in the child's best interest."    In the trial

court's June 22, 2001 dispositional order, father's only objection

was "that the evidence presented was not sufficient for a finding

that it was in the child's best interest to transfer custody to

the mother."    Therefore, on appeal, we limit our analysis to the

argument made before the trial court, namely, whether there was



                                 - 4 -
sufficient evidence that return home was in Latoya's best

interest.

        The standard of proof in a proceeding approving or modifying

a foster care service plan is proof by a preponderance of the

evidence.    See Richmond Dep't of Soc. Servs. v. Carter, 28 Va.

App. 494, 496-97, 507 S.E.2d 87, 88 (1998) (citing Padilla v.

Norfolk Div. of Soc. Servs., 22 Va. App. 643, 645, 472 S.E.2d 648,

649 (1996)).    But see Code § 16.1-283(B) (requiring clear and

convincing evidence to terminate a parent's residual rights).

        Code § 16.1-281 provides guidelines and procedures relating

to foster care plans.    Code § 16.1-281(B) provides, in pertinent

part:

             If consistent with the child's health and
             safety, the plan shall be designed to
             support reasonable efforts which lead to the
             return of the child to his parents or other
             prior custodians within the shortest
             practicable time which shall be specified in
             the plan. The child's health and safety
             shall be the paramount concern of the court
             and the agency throughout the placement,
             case planning, service provision and review
             process.

        RDSS became involved with Latoya only after mother tried

several times to deal with Latoya's habit of running away.    After

the third incident, mother, on her own initiative, petitioned the

juvenile court for help in seeking services and supervision for

Latoya.    See Code §§ 16.1-278.4 (child in need of services) and

16.1-278.5 (child in need of supervision).    Thus, involvement by

RDSS and the court was not due to abuse, neglect or abandonment.

                                 - 5 -
See Code § 16.1-278.2 (involving more serious situations of

parental unfitness or abuse, removing child through emergency

protective orders).

     The trial court considered the circumstances under which

Latoya came before the court and heard evidence from mother, RDSS

and father.   That evidence showed that mother cared deeply for

Latoya and was justifiably concerned when Latoya would suddenly

disappear for no apparent reason.    Evidence further revealed that

Latoya ran away in October 2000 after being placed in RDSS

custody.   She indicated that she did so because she feared being

placed in a foster home.   Over a month after Latoya ran away from

RDSS custody, mother located her.

     Mother maintained employment and provided for Latoya and

Latoya's brother, despite father's absence due to incarceration.

When Latoya would leave without permission, mother acted

appropriately, contacting authorities and searching for Latoya on

her own.   The evidence demonstrated that mother attempted to

obtain counseling and was a caring and concerned parent who sought

services to assist her daughter.    At the April 25, 2001 hearing,

the social worker, the attorney for RDSS, and Latoya's guardian ad

litem recommended approval of the foster care service plan's goal

of returning custody of Latoya to mother.

     Despite father's hope that another relative gain custody of

Latoya, no relatives petitioned for custody or appeared at the



                               - 6 -
hearing.   Moreover, no relatives indicated to RDSS or the court a

willingness or ability to care for Latoya.

     Everyone involved with Latoya's supervision after her

incidents of running away recommended returning custody to mother.

Implicit in the trial court's approval of the plan and finding

that mother had, at all times, acted appropriately was a finding

that returning Latoya to her mother was in Latoya's best interest.

     Viewed in the light most favorable to RDSS and mother, the

trial court's implicit conclusion that returning custody to mother

was in Latoya's best interest was supported by a preponderance of

the evidence.   For these reasons, the trial court did not err in

approving the foster care plan.    Accordingly, we summarily affirm

the decision of the trial court.    See Rule 5A:27.

                                                           Affirmed.




                               - 7 -